                        Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 1 of 18



            1      COOLEY LLP                                                       THE KATRIEL LAW FIRM, P.C.
                   BEATRIZ MEJIA (190948) (mejiab@cooley.com)                       ROY A. KATRIEL (265463)
            2      MATTHEW M. BROWN (264817) (brownmm@cooley.com)                   e-mail: rak@katriellaw.com
                   LAUREN J. POMEROY (291604) (lpomeroy@cooley.com)                 2262 Carmel Valley Road
            3      101 California St., 5th Floor                                    Suite 200-D
                   San Francisco, CA 94111                                          Del Mar, CA 92014
            4      Telephone: (415) 693-2000                                        Telephone: (619) 363-3333
                   Facsimile: (415) 693-2222
            5                                                                       THE MEHDI FIRM, P.C.
                   MICHELLE C. DOOLIN (179445) (mdoolin@cooley.com)                 AZRA M. MEHDI (220406)
            6      DARCIE A. TILLY (239715) (dtilly@cooley.com)                     e-mail: azram@themehdifirm.com
                   4401 Eastgate Mall                                               One Market,
            7      San Diego, CA 92121                                              Spear Tower, Suite 3600
                   Telephone: (858) 550-6000                                        San Francisco, CA 94105
            8      Facsimile: (858) 550-6420                                        Telephone: (415) 293-8039
                                                                                    Facsimile: (415) 293-8001
            9
                   Attorneys for Defendant                                          Attorneys for Plaintiffs
          10       APPLE INC.                                                       ANDREA M. WILLIAMS and
                                                                                    JAMES STEWART
          11

          12
                                                   UNITED STATES DISTRICT COURT
          13
                                               NORTHERN DISTRICT OF CALIFORNIA
          14
                                                         SAN JOSE DIVISION
          15

          16
                   ANDREA M. WILLIAMS AND JAMES                         Case No. 5:19-cv-04700-LHK
          17       STEWART, On Behalf of Themselves And
                   All Others Similarly Situated,                       JOINT CASE MANAGEMENT
          18                                                            STATEMENT & [PROPOSED]
                                     Plaintiffs,                        ORDER
          19
                          v.
          20
                   APPLE INC.,
          21
                                     Defendant.
          22
                                                                        The Hon. Lucy H. Koh
          23

          24
                          Pursuant to the Northern District of California’s Standing Order regarding the content of the
          25
                   Joint Case Management Statement and Proposed Order, the Local Rules of the Northern District of
          26
                   California, and the Federal Rules of Civil Procedure, Plaintiffs Andrea M. Williams and James Stewart
          27
                   (“Plaintiffs”) and Defendant Apple Inc. (“Apple” or “Defendant”) hereby submit this Joint Case
          28
  COOLEY LLP                                                                        JOINT CASE MANAGEMENT STATEMENT
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                   1.                           AND [PROPOSED] ORDER
                                                                                                    19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 2 of 18



 1   Management Statement and Proposed Order.

 2   1. Jurisdiction & Service

 3              The Complaint invokes the Court’s original subject-matter jurisdiction pursuant to the

 4    Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d). No issues exist at this time regarding

 5    personal or subject matter jurisdiction, service of process, or venue. No Party remains to be served.

 6   2. Facts

 7       a. Plaintiffs’ Statement

 8           Plaintiffs Andrea M. Williams and James Stewart filed their Class Action Complaint (“CAC”)

 9   against Apple Inc. on August 12, 2019. Plaintiffs Williams and Stewart, residents of Florida and

10   California, respectively, are paying subscribers of Apple’s iCloud service who, during the Class Period

11   spanning August 20, 2015 to the present, paid Apple for an iCloud subscription plan. iCloud is a

12   service offered by Apple that, inter alia, allows its subscribers to have the digital files present on their

13   Apple-branded devices (i.e., documents, photos, text messages or e-mail files) be stored on remote

14   server facilities—a practice commonly referred to in the industry as storing “on the cloud.” iCloud

15   then permits these files to by synced and uploaded back to the subscribers’ Apple devices on demand.

16           Plaintiffs’ CAC alleges that, in all its iCloud contracts for U.S. subscribers (all of which contain

17   a California choice of law term and two of which are attached as exhibits to the CAC), Apple

18   represented that “Apple is the provider of the [iCloud] Service” and that subscribers’ files would be

19   “stored by Apple.” Plaintiffs further allege, however, that despite these contractual promises, Apple

20   lacked the required facilities to provide iCloud to its paying subscriber base at the time that Apple was

21   selling the service and making these contractual promises and representations. Instead, Apple

22   delegated the iCloud storage service to third parties with whom Plaintiffs had never contracted and

23   without obtaining Plaintiffs’ consent. That is, instead of having Apple provide the iCloud service and

24   having subscribers’ iCloud files stored by Apple, Apple had third parties store subscribers’ files at

25   their facilities without Plaintiffs’ or these subscribers’ consent or knowledge.

26          Plaintiffs’ CAC alleged that the identity of the party to whom they entrust their most personal

27   and sensitive digital files is of importance to them. The representation that Apple would be providing

28   this service and that their files would be stored by Apple, therefore, was material to Plaintiffs’ decision
                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                        2.                            AND [PROPOSED] ORDER
                                                                                          19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 3 of 18



 1   to pay for an iCloud subscription plan. They paid a premium to have Apple provide this service and

 2   store Plaintiffs files over other cloud storage services offered by others. Plaintiffs allege that by having

 3   undisclosed third parties (instead of Apple) provide the iCloud storage service and having Plaintiffs’

 4   files stored not by Apple but by these third parties at their facilities, Apple breached its iCloud

 5   contracts with Plaintiffs. Count I of the CAC alleges a breach of contract claim. Similarly, the CAC

 6   alleges that the contractual representations made by Apple in its iCloud agreements amount to false

 7   advertising. Count II of the CAC therefore alleges a claim under California’s False Advertising Law

 8   (“FAL”), Calif. Bus. and Professions Code, § 17500, et seq. Count III of the FAC alleges claims under

 9   California’s Unfair Competition Law (“UCL”), Calif. Bus. and Prof. Code, § 17200, et seq.

10      b. Defendant’s Statement

11          This case was filed recently and Apple is still investigating the allegations in the CAC. The

12   following summary of alleged facts is derived from the CAC and publicly available information, and

13   Apple has not yet filed an Answer admitting that any particular facts are true. Further, Apple’s position

14   is that even those facts alleged in the CAC are insufficient to state a claim (as explained below), and

15   that any discovery in this case will reveal additional facts that will only strengthen Apple’s defense.

16          Apple sells mobile phones, personal computers, and other media devices, and offers related

17   features, products, and services. One of those services is iCloud, a multifaceted and integrated cloud

18   storage solution. Among other things, Plaintiffs allege that iCloud makes it possible for subscribers

19   to “utilize certain Internet services, including storing your personal content (such as contacts,

20   calendars, photos, notes, reminders, documents, app data, and iCloud email) and making it accessible

21   on your compatible devices and computers, and certain location based services.” (CAC Ex. 1.)

22   Plaintiffs also allege that, in some cases, Apple may use physical servers owned by third parties like

23   Amazon, Microsoft, and Google to maintain subscribers’ data, which is in all cases encrypted. (Id.

24   ¶¶ 2, 30.) Plaintiffs allege that iCloud users are given five gigabytes of iCloud storage for free, and

25   additional storage is available for purchase on a subscription basis. (Id. ¶ 36.)

26          Both free and paid iCloud subscribers must agree to the iCloud agreement (“Agreement”).

27   Plaintiffs allege that the Agreement states, in part:

28
                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                        3.                            AND [PROPOSED] ORDER
                                                                                          19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 4 of 18



 1                  Apple is the provider of the Service, which permits you to utilize certain
                    Internet services, including storing your personal content (such as
 2                  contacts, calendars, photos, notes, reminders, documents, app data, and
 3                  iCloud email) and making it accessible on your compatible devices and
                    computers, and certain location based services. . . . When iCloud is
 4                  enabled, your content will be automatically sent to and stored by
                    Apple, so you can later access that content or have content wirelessly
 5                  pushed to your other iCloud-enabled devices or computers.
 6                                                     ***
 7                  APPLE DOES NOT REPRESENT OR GUARANTEE THAT THE
 8                  SERVICE WILL BE FREE FROM LOSS, CORRUPTION, ATTACK,
                    VIRUSES, INTERFERENCE, HACKING, OR OTHER SECURITY
 9                  INTRUSION

10
     (Id. Ex. 1 (emphasis added in CAC).) However, the versions of the Agreement attached to the CAC
11
     do not contain any promise or representation that Apple would use its own servers to house
12
     subscribers’ encrypted data. In fact, the versions of the Agreement attached to the CAC do not provide
13
     any representations whatsoever regarding how subscribers’ data would be maintained or managed;
14
     how Apple would go about procuring server space; or whether Apple would store encrypted subscriber
15
     data on servers owned by third parties. To the contrary, Apple has publicly disclosed for several years
16
     that it uses third party servers to host iCloud subscriber data.
17
            Plaintiffs filed the CAC on August 12, 2019. Plaintiffs claim to be paid iCloud subscribers
18
     residing in Florida and California. They do not offer any additional facts regarding when they first
19
     subscribed to iCloud, which version of the Agreement they entered into, or any contractual provisions
20
     they read and relied on before entering into the Agreement. At the heart of the CAC, Plaintiffs allege
21
     that Apple has breached its promise to “provide” iCloud services and to “store” subscribers’ data by
22
     using third party server operators like Amazon, Microsoft, and Google for physical server capacity.
23
     (Id. ¶ 56.) For the same reason, Plaintiffs allege that the Agreement itself contains false advertising.
24
     (Id.) But Plaintiffs do not allege that Apple failed to deliver iCloud as defined in the Agreement, nor
25
     do they allege any defect in iCloud. They also omit any reference to Apple’s public disclosures—
26
     which are readily available online—that Apple uses third party servers. Finally, while Plaintiffs claim
27
     that iCloud is more expensive than other cloud storage solutions (e.g., Google), they do not attempt
28
                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                       4.                           AND [PROPOSED] ORDER
                                                                                        19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 5 of 18



 1   any comparison of the features of those respective services or whether it is even possible for them to

 2   store messages, app data, or other file types for an Apple device user.

 3   3. Legal Issues

 4      a. Plaintiffs’ Statement

 5          Plaintiffs identify the following legal issues at this early stage of the litigation:

 6                  1. Whether Apple breached its iCloud contracts by promising that it would be the

 7                      provider of the iCloud service and that Plaintiffs’ files would be stored by Apple

 8                      when, in fact, Apple had third parties provide iCloud’s storage service and had third

 9                      parties store Plaintiffs’ digital files at these third parties’ facilities without

10                      Plaintiffs’ prior knowledge or consent.

11                  2. Whether Plaintiffs are entitled to recover the benefit-of-the-bargain damages they

12                      sustained as a result of Apple’s contractual breach if they can show that they paid

13                      a premium to subscribe to Apple’s paid iCloud service over what they would or

14                      could have paid for similar cloud services offered by others.

15                  3. Whether Apple is liable for false advertising under the FAL by misrepresenting in

16                      its iCloud contracts that Apple was the provider of the iCloud service and that

17                      Plaintiffs’ files would by stored by Apple when, in fact, this was not the case.

18                  4. Whether Apple’s business practices in connection with the sale of iCloud

19                      subscription plans amounted to unlawful, unfair, or deceptive business practices so

20                      as to give rise to liability under the UCL.

21                  5. Whether Plaintiffs’ claims and CAC, all of which are grounded in identical

22                      contractual representations and Apple practices, may be certified as a class action

23                      brought on behalf of the class pleaded in the CAC (or any alternative class

24                      definition presented during the motion for class certification).

25      b. Defendant’s Statement

26          Apple identifies the following legal issues:

27

28
                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                        5.                            AND [PROPOSED] ORDER
                                                                                          19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 6 of 18



 1              1. Whether Plaintiffs have pleaded Article III standing to assert their breach of contract,

 2                  FAL, and UCL claims. Also, whether Plaintiffs have pleaded Article III standing to

 3                  obtain injunctive relief.

 4              2. Whether Plaintiffs have sufficiently identified the contract at-issue under Rule 8(a).

 5              3. Whether Plaintiffs have identified an actionable breach of contract.

 6              4. Whether Plaintiffs have alleged damages sufficient to support their breach of contract

 7                  claim.

 8              5. Whether Plaintiffs have pleaded their FAL and UCL claims with sufficient

 9                  particularity.

10              6. Whether Plaintiffs have pleaded FAL or UCL standing.

11              7. Whether Plaintiffs’ equitable claims under the FAL and the UCL should be dismissed

12                  as duplicative of the contract claim.

13              8. Whether Plaintiffs have identified any violation of the FAL or UCL.

14              9. Whether Plaintiffs can meet their burden of proving any claim for breach of contract,

15                  violation of the FAL, or violation of the UCL.

16              10. Whether Plaintiffs can meet their burden of establishing the prerequisites for certifying

17                  any class.

18              11. Whether Plaintiffs are entitled to any relief for any claim.

19   4. Motions

20          On October 4, 2019, Apple filed a Motion to Dismiss Plaintiffs’ Complaint pursuant to Rules

21   12(b)(1) and 12(b)(6). (ECF No. 15.) That Motion is fully briefed, and it is currently set for hearing

22   on February 13, 2020 at 1:30 p.m.

23      a. Plaintiffs’ Statement

24          For the reasons stated in Plaintiffs’ Opposition to Apple’s motion to dismiss Plaintiffs’ CAC,

25   Plaintiffs maintain that Apple’s pending motion lacks merit and should be denied in its entirety. If the

26   Court were to grant Apple’s motion in any respect, Plaintiffs respectfully request leave to amend to

27   cure any pleading deficiencies identified in the Court’s ruling. Plaintiffs also anticipate filing a motion

28
                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                       6.                             AND [PROPOSED] ORDER
                                                                                          19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 7 of 18



 1   for class certification, and have proposed below a deadline for doing so and for briefing the motion

 2   that is keyed off the date of the close of the pleadings.

 3          Depending on what further facts are revealed during discovery, Plaintiffs reserve the right to

 4   move for full or partial summary judgment or summary adjudication.

 5      b. Defendant’s Statement

 6          Defendant has asked the Court to dismiss the entire CAC with prejudice because it suffers from

 7   several deficiencies that no amount of re-pleading can fix. Setting aside the fact that Apple did not

 8   make any representation in the Agreement regarding ownership of the physical servers used to

 9   maintain iCloud subscribers’ data (which is the basis for all of Plaintiffs’ claims), at the most basic

10   level, Plaintiffs have not established standing to bring their case. They lack Article III standing for all

11   of their claims (breach of contract, FAL, and UCL) because they do not allege any non-speculative

12   facts supporting their claims of injury-in-fact, or even that they are current iCloud subscribers or intend

13   to become subscribers in the future. They also lack standing under the FAL and UCL because their

14   alleged injuries are improperly speculative and they have not pleaded reliance on any statement by

15   Apple. Plaintiffs do not even allege which contract they allegedly agreed to, or whether they reviewed

16   it. Finally, Plaintiffs do not have a viable theory of damages, because: (1) their breach of contract

17   claim does not allege that what they received was worth less than what they bargained for, and (2)

18   their prayer for equitable relief under the FAL and UCL is based solely on a breach of contract and

19   Plaintiffs thus would have an adequate remedy at law (which fails for other reasons).

20          In the event this case survives the pleadings stage, Apple anticipates filing a motion for

21   summary judgment at the earliest opportunity.

22   5. Amendment of Pleadings

23      a. Plaintiffs’ Statement

24          For the reasons stated in Plaintiffs’ Opposition to Apple’s motion to dismiss Plaintiffs’ CAC,

25   Plaintiffs maintain that Apple’s pending motion to dismiss the CAC lacks merit and should be denied

26   in its entirety. If the Court were to grant Apple’s motion in any respect, Plaintiffs respectfully request

27   leave to amend to cure any pleading deficiencies identified in the Court’s ruling. Plaintiffs have

28
                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                       7.                             AND [PROPOSED] ORDER
                                                                                          19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 8 of 18



 1   provided below a deadline for amendment of the pleadings, absent further leave of Court or stipulation,

 2   that is keyed off the date the Court enters an Order on Apple’s pending motion to dismiss the CAC.

 3      b. Defendant’s Statement

 4            It is Apple’s position that Rule 15 should apply without modification. To the extent Plaintiffs

 5   wish to amend the CAC to add claims or parties, they should first obtain Apple’s consent or leave of

 6   Court.

 7   6. Evidence Preservation

 8            The Parties are complying in good faith with their obligations to preserve potentially relevant

 9   documents. The Parties have reviewed the Guidelines Relating to the Discovery of Electronically

10   Stored Information (“ESI Guidelines”) and have met and conferred pursuant to Federal Rule of Civil

11   Procedure 26(f).

12   7. Disclosures

13            The Parties conducted a Rule 26(f) teleconference on October 22, 2019. The Parties have

14   agreed to exchange initial disclosures no later than November 11, 2019.

15   8. Discovery

16            Plaintiffs served document requests on October 25, 2019. Apple requested, and Plaintiffs

17   granted, a three week extension of time for Apple to respond to these requests; the current deadline is

18   December 20, 2019. No other discovery deadlines have been established. The Parties agree to

19   cooperate and work in good faith toward reaching an agreement on a stipulated protective order and a

20   stipulation regarding the preservation and production of electronically stored information. Apple will

21   send Plaintiffs a draft protective order to review on or before November 13, 2019.

22      a. Plaintiffs’ Statement

23            Plaintiffs served Apple with their First Set of Requests For Production of Documents and

24   Tangible Things on October 25, 2019. That first set entailed 21 requests, many of which were limited

25   in scope to demand merely “documents sufficient to show” as opposed to “all documents.” On

26   November 4, 2019, as part of the drafting of the Joint Case Management Statement, Apple’s counsel

27   e-mailed Plaintiffs’ counsel a draft version of a Joint CMC Statement in which Apple touted that a

28   number of Plaintiffs’ Requests either are “not proportional or wholly irrelevant.” This is not so.
                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                       8.                           AND [PROPOSED] ORDER
                                                                                        19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 9 of 18



 1   Plaintiffs limited their Requests to matters that would directly advance the litigation and are necessary

 2   to aid Plaintiffs in discharging their burdens of proof and production. To dispel any accusation that

 3   Plaintiffs’ discovery requests are improper, and in an effort to avoid delay of any document production

 4   or need for discovery motions practice, Plaintiffs are attaching hereto as Exhibit 1 a copy of their First

 5   Set of Document Requests for the Court’s review.

 6          Apple has advanced a position that no pretrial deadlines should be set until a Further Case

 7   Management Conference is held on February 13, 2020. Plaintiffs oppose this approach and maintain

 8   that a case schedule (at least through a ruling on class certification) should be set now. Plaintiffs

 9   propose a case schedule below that is keyed off the close of the pleadings date.

10          With respect to the scope of discovery, Plaintiffs oppose bifurcation into class and merits

11   discovery. It is Plaintiffs’ counsel’s experience that such bifurcation is inefficient, does not advance

12   the litigation, and more frequently leads to collateral disputes as to the scope of discovery. It is

13   Plaintiffs’ understanding that Apple does not advocate for bifurcation of discovery either.

14          Plaintiffs oppose Apple’s discovery proposal to the extent that it seeks to “prioritize” certain

15   discovery. Plaintiffs instead maintain that a single fact discovery deadline should be set and, during

16   the fact discovery time period set by the Court, the Parties should be free to seek discovery on all

17   topics and scope permissible under Federal Rule of Civil Procedure 26. To the extent that any Party

18   comes to believe that the opponent’s discovery requests are excessive, that Party may resort to

19   discovery motion practice as appropriate. As evidenced by the First Set of Document Requests already

20   served by Plaintiffs (attached as Exhibit 1 hereto), Plaintiffs intend to seek discovery on the following

21   topics (which are subject to change based on case developments):

22                  Apple’s iCloud contracts;

23                  Number of subscribers and revenues generated by Apple for its iCloud service

24                  Manner and details in which Apple performed iCloud storage;

25                  Agreements and communications between Apple and third parties pertaining to

26                   storage of iCloud subscriber files;

27                  Apple’s pricing and factors pertaining to Apple’s pricing decisions for iCloud

28
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                       9.                            AND [PROPOSED] ORDER
                                                                                         19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 10 of 18



 1                   Projects, plans, or efforts that Apple has or has had pertaining to building out its

 2                    facilities and infrastructure to store iCloud files;

 3                   The marketing and competitive landscape pertaining to iCloud and competing

 4                    products;

 5                   The detailed manner in which iCloud works, including the software code and hardware

 6                    interaction involved.

 7            Plaintiffs do not seek to enlarge the presumptive limits set forth by the Federal Rules of Civil

 8   Procedure for written discovery. Plaintiffs, however, propose that the presumptive limits on fact (non-

 9   expert) depositions be increased to a maximum of 15. Given the large number of personnel employed

10   by Apple, many of whom are likely to have non-overlapping knowledge and information about topics

11   on which discovery may be needed by Plaintiffs, it is Plaintiffs’ assessment that more than 10

12   depositions may be required to obtain the requisite discoverable information. This is particularly so

13   because a number of Rule 30(b)(6) depositions may yield more specific responses and testimony as to

14   the identity of other Apple individuals who should be deposed.

15       b. Defendant’s Statement

16            Due to the many deficiencies with the CAC, it would be appropriate to hold a Case

17   Management Conference on February 13, 2020—the same date as the hearing on Apple’s Motion to

18   Dismiss—to set the pre-certification dates and deadlines for this matter. That would allow the Parties

19   and the Court to discuss deadlines for discovery and related scheduling issues after determining

20   whether (and to what extent) Plaintiffs’ case will be allowed to proceed.

21            To the extent discovery proceeds, Apple does not propose formal bifurcation but instead

22   proposes phased discovery that prioritizes class issues. With regard to scheduling, Apple proposes an

23   initial phase of discovery prioritizing class issues that would last for nine months beginning after the

24   pleadings are set. Apple also proposes that a further case management conference be held after the

25   Court rules on Plaintiffs’ motion for class certification, during which the Parties could discuss: the

26   timeline for any remaining discovery (including, e.g., deadlines for fact discovery and expert

27   disclosures), the timeline for any additional motions (e.g., summary judgment), and issues related to

28   trial.
                                                                             JOINT CASE MANAGEMENT STATEMENT
                                                        10.                              AND [PROPOSED] ORDER
                                                                                             19-CV-04700-LHK
         Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 11 of 18



 1          As a general matter, discovery should be streamlined and focused on issues that will allow this

 2   case to be resolved as efficiently as possible.

 3          To the extent the Parties engage in discovery, Apple intends to seek discovery regarding the

 4   following:

 5                   Plaintiffs’ iCloud subscriptions, including when they signed up for iCloud.

 6                   Whether Plaintiffs reviewed Apple’s website or other materials detailing iCloud’s use

 7                    of third party servers.

 8                   What types of devices Plaintiffs use, and whether they use iCloud to sync data across

 9                    multiple Apple devices.

10                   Plaintiffs’ interactions with Apple, including any complaints or inquiries they have

11                    made with respect to iCloud.

12                   Whether Plaintiffs used or considered other cloud storage providers.

13                   Plaintiffs’ alleged injury, and the extent to which Plaintiffs suffered any damages.

14                   The cause of Plaintiffs’ alleged damages (if any).

15                   The contours of the Putative class.

16                   The adequacy of Plaintiffs as representatives of the class.

17          Plaintiffs’ document requests seek discovery from Apple on a range of issues. Apple is in the

18   process of analyzing these requests and will raise the appropriate responses and/or objections in due

19   course. Apple will be available to meet and confer with Plaintiffs as appropriate. Because Apple has

20   not yet responded to these requests and the Parties have not yet met and conferred about any objections,

21   it is premature to pre-litigate Apple’s potential objections or related issues during the Case

22   Management Conference. See N.D. Cal. Civ. L.R. 37.1(a) (“The Court will not entertain a request or

23   a motion to resolve a disclosure or discovery dispute unless, pursuant to Fed. R. Civ. P. 37, counsel

24   have previously conferred for the purpose of attempting to resolve all disputed issues.”).

25          Unless the Court is inclined to impose additional limits, Apple proposes that the standard

26   limitations on discovery imposed by the Federal Rules of Civil Procedure should apply. Apple

27   opposes Plaintiffs’ premature and unsupported request to increase the presumptive limit from 10 to 15

28   depositions. This case is still in its very early stages; the Parties have not yet exchanged initial
                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                       11.                             AND [PROPOSED] ORDER
                                                                                           19-CV-04700-LHK
         Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 12 of 18



 1   disclosures, produced documents, or taken a first round of depositions. If Plaintiffs continue to believe

 2   that the presumptive limit should be increased after taking a first round of depositions, then Plaintiffs

 3   should file a motion setting forth their position with particularity. See Authentec, Inc. v. Atrua Techs.,

 4   Inc., 2008 WL 5120767, at *1 (N.D. Cal. Dec. 4, 2008) (“A party seeking to exceed the presumptive

 5   number of depositions must make a particularized showing of the need for the additional discovery. .

 6   . . Moreover, in the court’s view, Rule 30(a)(2) contemplates that a party has already taken at least

 7   some of its ten depositions before a motion is filed seeking leave of court for a proposed deposition

 8   that would result in more than ten depositions being taken under this rule.”). Without having taken a

 9   single deposition to date, Plaintiffs “cannot possibly know what information [they] need[] but cannot

10   obtain from [their] 10 permitted depositions.” Id.

11   9. Class Actions

12      a. Plaintiffs’ Statement

13          Plaintiffs maintain that this action should be certified and maintained as a class action pursuant

14   to Federal Rules of Civil Procedure 23(b)(3) and 23(b)(2). Plaintiffs’ proposed class definition is pled

15   in the CAC, and Plaintiffs reserve the right to amend that proposed class definition as part of their

16   class certification motion, as warranted by the then-existing state of the record and discovery.

17      b. Defendant’s Statement

18          Apple disputes Plaintiffs’ contention that the action is properly maintainable as a class action.

19   Apple submits that it is premature to address class certification until Apple’s Motion to Dismiss is

20   decided.   Apple respectfully requests that the Court convene an additional case management

21   conference, if needed, to discuss the issue of class certification soon after it decides Apple’s Motion

22   to Dismiss.

23   10. Related Cases

24          The Parties are not currently aware of any other related case or proceeding pending before

25   another judge of this Court, or before another court or administrative body.

26

27

28
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                      12.                            AND [PROPOSED] ORDER
                                                                                         19-CV-04700-LHK
         Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 13 of 18



 1   11. Relief

 2      a. Plaintiffs’ Statement

 3          Plaintiffs seek to have this action certified as a class action with Plaintiffs and their counsel

 4   appointed as class representatives and class counsel, respectively. Plaintiffs seek all available

 5   remedies and relief for Apple’s alleged breach of contract (including, but not limited to, the full extent

 6   of available damages), as well as all available relief as redress for Apple’s alleged violations of the

 7   FAL and UCL. Plaintiffs seek the establishment of a common fund from which claims of eligible

 8   class members may be paid, and from which an award of attorneys’ fees and costs of suit may be

 9   disbursed.

10      b. Defendant’s Statement

11          Apple maintains that Plaintiffs have failed to state a claim upon which relief can be granted.

12   Apple denies that this case can properly be maintained as a class action. Apple further denies that

13   Plaintiffs or the purported class have suffered any cognizable injury or that Plaintiffs are suffering

14   from ongoing harm entitling them to injunctive relief. Therefore, Apple seeks dismissal of Plaintiffs’

15   claims with prejudice.

16   12. Settlement and ADR

17          In compliance with ADR L.R. 3-5(b), the Parties have met and conferred regarding ADR and

18   agreed to use private mediation at a later date, with the schedule to be determined after the pleadings

19   are set. (ECF Nos. 21, 24, 25.)

20   13. Consent to Magistrate Judge For All Purposes

21          The Parties do not consent to proceed before a Magistrate Judge for all purposes.

22   14. Other References

23          The Parties agree that this Action is not suitable for reference to binding arbitration, a special

24   master, or the Judicial Panel on Multidistrict Litigation.

25   15. Narrowing of Issues

26          The Parties agree that this case is still in its initial stages, with Defendant having just moved

27   to dismiss the CAC. Upon resolution of that Motion, the Parties will be better positioned to determine

28   if issues can be narrowed by agreement or motion.
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                      13.                            AND [PROPOSED] ORDER
                                                                                         19-CV-04700-LHK
         Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 14 of 18



 1   16. Expedited Trial Procedure

 2          The Parties do not believe that this is the type of case that should be handled on an expedited

 3   basis pursuant to Expedited Trial Procedure of General Order No. 64.

 4   17. Scheduling

 5      a. Plaintiffs’ Statement

 6          Plaintiffs propose the following schedule, which is dependent on Defendant Apple Inc. timely

 7   and fully producing document discovery, written responses, and witnesses responsive to Plaintiffs’

 8   discovery requests, interrogatories, and deposition notices:

 9

10                          Event                                          Date / Deadline

11      Deadline to Amend Pleadings (unless leave          60 days after Court’s ruling on Apple’s
        of Court or stipulation is obtained)               pending Motion To Dismiss
12
        Deadline for Filing Of Plaintiffs’ Class Cert.     180 days after close of pleadings
13      Motion
14      Deadline For Apple’s Opposition to Class           28 days after class cert. motion filed
        Cert.
15
        Deadline For Plaintiffs’ Class Cert. Reply         21 days after class cert. opposition filed
16      Brief
17      Hearing on Class Certification                     14 days after class cert. reply brief filed
18
        Close of Fact Discovery                            45 days after Court’s entry of its Order on
19                                                         Plaintiffs’ class certification motion

20      Deadline For Serving Plaintiffs’ Opening           60 days after close of fact discovery
        Expert Reports On Matters Other Than Class
21
        Cert.
22
        Deadline For Serving Apple’s Opposing              90 days after close of fact discovery
23      Expert Reports On Matters Other Than Class
        Cert.
24
        Deadline For Serving Plaintiffs’ Rebuttal          110 days after close of fact discovery
25      Expert Reports On Matters Other Than Class
        Cert.
26
        Deadline For Close of All Expert Discovery         120 days after close of fact discovery
27

28
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                     14.                             AND [PROPOSED] ORDER
                                                                                         19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 15 of 18



 1      Deadline for Filing Dispositive Motions               10 days after close of expert discovery
 2
        Deadline for filing Daubert Motions                   24 days after close of expert discovery
 3
        Trial Start Date                                      60 days after close of expert discovery
 4

 5
             Any expert reports supporting the Parties’ class certification positions shall be filed and served
 6
     together with their class certification moving papers (i.e., Plaintiffs’ class certification opening expert
 7
     reports shall be filed and served with their class certification opening brief; Apple’s opposing class
 8
     certification expert reports shall be filed and served with its class certification opposition; and,
 9
     Plaintiffs’ class certification rebuttal expert reports shall be filed and served together with their class
10
     certification reply).
11
             As an alternative to the foregoing proposed schedule, Plaintiffs also are amenable to deferring
12
     the scheduling of all pretrial events occurring after the entry of the Court’s order on Plaintiffs’
13
     anticipated class certification motion and the trial start date until some time after the class certification
14
     order. Plaintiffs, however, oppose Apple’s proposal to defer setting any part of the entire case schedule
15
     until a Further Case Management Conference is held on February 13, 2020.
16
         b. Defendant’s Statement
17
             As outlined above, Apple’s position is that it is appropriate to set a Case Management
18
     Conference for February 13, 2020 to coincide with the hearing on its Motion to Dismiss. That would
19
     allow the Parties and the Court to discuss discovery and related scheduling issues after determining
20
     whether (and to what extent) Plaintiffs’ case will be allowed to proceed. If discovery proceeds, Apple
21
     proposes an initial phase of discovery prioritizing class issues that would last for nine months
22
     beginning after the pleadings are set. It is premature to propose dates for designation of experts,
23
     hearing of dispositive motions, a pretrial conference, or a trial.
24
             If the Court is inclined to enter a schedule at this time, Apple proposes the following:
25

26

27

28
                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                        15.                            AND [PROPOSED] ORDER
                                                                                           19-CV-04700-LHK
         Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 16 of 18



 1
                            Event                                         Date / Deadline
 2
       Deadline for Filing Of Plaintiffs’ Class Cert.      10 months after Close of Pleadings
 3     Motion and Class Expert Report(s)
 4     Deadline For Apple’s Opposition to Class            60 days after Class Cert. Motion Filed
       Cert. and Class Expert Report(s)
 5

 6     Deadline For Plaintiffs’ Class Cert. Reply          45 days after Class Cert. Opposition Filed
       Brief and Close of Pre-Class Expert
 7     Discovery

 8     Further Case Management Conference to Set           21 days after Ruling on Class Cert.
       Post-Class Certification Deadlines
 9

10     Close of Fact Discovery                             4 months after Further Case Management
                                                           Conference
11
       Deadline For Plaintiffs’ Non-Class Expert           60 days after Close of Post-Class Cert. Fact
12     Reports                                             Discovery
13     Deadline For Apple’s Non-Class Expert               105 days after Close of Post-Class Cert. Fact
14     Reports                                             Discovery

15     Close of Expert Discovery                           150 days after Close of Post-Class Cert. Fact
                                                           Discovery
16
       Deadline for Filing Dispositive Motions             30 days after Close of Expert Discovery
17
       Deadline for Oppositions to Dispositive             45 days after Opening Dispositive Briefs
18
       Motions
19
       Deadline for Reply Briefs in support of             21 days after Opposition Dispositive Briefs
20     Dispositive Motions

21     Deadline for filing Daubert Motions                 40 days after Reply Dispositive Briefs
22     Trial Start Date                                    60 days after Reply Dispositive Briefs
23

24
     18. Trial
25
        a. Plaintiffs’ Statement
26
            Based on the limited information obtained to date as part of Plaintiffs’ research and drafting of
27

28
                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                     16.                            AND [PROPOSED] ORDER
                                                                                        19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 17 of 18



 1   the CAC, as well as review of Apple’s motion to dismiss, Plaintiffs anticipate they will require 12

 2   Court days to present their case-in-chief at trial. This is a very preliminary estimate that remains

 3   subject to change based on case developments, discovery obtained, and the Court’s rulings.

 4       b. Defendant’s Statement

 5           The length of trial will depend on the outcome of Apple’s Motion to Dismiss and any class

 6   certification proceedings. Until the Court rules on Apple’s Motion to Dismiss and any class

 7   certification motion, the Parties do not have the necessary information to estimate the expected length

 8   of a trial in this action. In any event, 12 days of trial is likely to be far too many.

 9   19. Disclosure of Non-party Interested Entities or Persons

10           Plaintiffs are not aware at this time of any non-party interested parties or persons.

11           Apple filed the Certificate of Interested Entities or Persons required by Civil Local Rule 3-15.

12   (ECF No. 17.)

13   20. Professional Conduct

14           All attorneys of record for the Parties have reviewed the Guidelines for Professional Conduct

15   for the Northern District of California.

16   21. Other

17           None.

18
     Dated: November 6, 2019                          THE KATRIEL LAW FIRM, P.C.
19

20                                                    /s/ Roy A. Katriel
                                                      Roy A. Katriel
21                                                    Attorneys for Plaintiffs

22

23
     Dated: November 6, 2019                          COOLEY LLP
24

25                                                    /s/ Michelle Doolin
                                                      Michelle Doolin
26                                                    Attorneys for Apple Inc.

27

28
                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                        17.                            AND [PROPOSED] ORDER
                                                                                           19-CV-04700-LHK
          Case 5:19-cv-04700-LHK Document 27 Filed 11/06/19 Page 18 of 18



 1                             ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))

 2             In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from the signatory.

 4
     Dated: November 6, 2019                         COOLEY LLP
 5

 6                                                   /s/ Michelle Doolin
                                                     Michelle Doolin
 7                                                   Attorneys for Apple Inc.

 8

 9                                     CASE MANAGEMENT ORDER

10             The above Joint Case Management Statement and Proposed Order is approved as the Case

11   Management Order for this case and all Parties shall comply with its provisions.

12

13   [In addition, the Court makes the further orders stated below:]

14

15

16

17

18

19

20
     IT IS SO ORDERED.
21
      Dated:
22
                                                             UNITED STATES DISTRICT JUDGE
23

24

25

26

27
     212945192
28
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                       18.                           AND [PROPOSED] ORDER
                                                                                         19-CV-04700-LHK
